Citation Nr: 0217627	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bullous systemic lupus 
erythematosus (SLE), previously claimed as body sores.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had service from August 1965 to February 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The matter was before the Board in March 2002 at which time 
the Board undertook additional development.  A VA 
examination report and opinion was prepared in June 2002.  
The veteran was given the opportunity to submit additional 
evidence or argument in response to the new evidence.  In a 
September 2002 letter the veteran notified the Board that he 
had no further evidence or argument to present.  As such 
this matter is ready for adjudication.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.  The veteran's skin disorder, diagnosed as SLE, was not 
shown to have been present until many years after the 
veteran's separation from service, and is not listed among 
the disorders which may be presumed to have been due to 
exposure to herbicides, and there is no competent evidence 
linking it to his period of service.


CONCLUSION OF LAW

The veteran's skin disorder, diagnosed as SLE, was not 
incurred in or aggravated by service, and may not be 
presumed to have been incurred in service or to be due to 
in-service Agent Orange exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.

VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of the evidence 
required to substantiate his claim, what VA would do to 
assist him, and what information or evidence was needed from 
him by letters dated March 15th and March 16th, 2001.  In a 
Statement of the Case dated in July 2001, the RO listed the 
evidence considered and explained why the available evidence 
did not permit allowance of his claim.  In June 2002, the 
veteran was accorded an examination by VA for disability 
evaluation purposes and the examiner provided an opinion as 
to the relationship between the veteran's skin disorder and 
his military service.  The veteran was provided a copy of 
the examination report and he submitted photographs and a 
statement in support of his claim in September 2002.  VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d).  In the case of a claim for compensation 
benefits, the duty to assist also includes obtaining the 
veteran's service medical records and other records 
pertaining to service, records of relevant treatment at VA 
facilities, and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts taken to obtain the records, 
and describe any further action to be taken.  

The record reflects that the RO has obtained the veteran's 
available service medical records, as well as private and VA 
medical records.  The RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relevant 
to the claim has been associated with the claims file.  The 
veteran was accorded VA medical examinations in May 2001 and 
he was again examined for his skin disability in June 2002.  
A medical opinion was obtained regarding the possible 
relationship between the veteran's military service and his 
current skin disorder.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 
5103 and 5103A (West Supp. 2002); 38 C.F.R. § 3.159.

Background.  The veteran's service medical records are 
negative for references to a chronic skin disorder.  He was 
released from service in February 1971.

Post-service medical records first show a notation of 
darkened skin pigmentation on the bilateral aspect of his 
neck in June 1986.  There were multiple tattoos noted, but 
no lesions were noted.

In a VA medical examination in July 1996 the examiner noted 
a cosmetic scar involving the left eyebrow and another small 
scar in the left cheek.  A surgical scar was also noted over 
the lumbosacral region and in the lower thoracic spine.  
However there is no complaints or mention made of any 
chronic skin condition.  Likewise a neurological examiner in 
August 1996 notes the surgical scars, but makes no mention 
of any skin disorders.

The veteran filed his initial claim for service connection 
for a skin disorder in September 1998 asserting that he had, 
"sores on body for 19 months that won't go away." 

There are records of treatment for a skin disorder beginning 
in 1999.  However, there was no indication that this was 
related to his period of service.  On the contrary, the 
record shows that the skin rash disorder had been present 
only since 1997.

In a VA medical examination in August 1999 the examiner 
states, "There are no skin lesions noted."

By rating action in November 1999 service connection for a 
skin disorder described as body sores was denied.  In making 
that determination the RO noted that the veteran's service 
medical records were silent regarding the claimed 
disability.  In addition the VA examination of August 1999 
noted that no skin lesions were found.

A VA pathology report in December 2000 noted that skin punch 
specimens were taken in November 2000.  A chest punch biopsy 
indicated ulceration with acute inflammation.  Stains for 
bacteria revealed colonization by gram positive cocci.  A 
skin biopsy of the back was consistent with lupus 
erythematosus.

In February 2001 the veteran amended his claim to include 
service connection for bullous lupus secondary to Agent 
Orange exposure.

In a VA Agent Orange protocol examination in May 2001 the 
veteran reported persistent skin eruptions, diagnosed as 
bullous lupus erythematosus.  He first had the onset of a 
blistering rash in 1968 after Vietnam.  It was thought to be 
poison ivy and resolved after treatment with prednisone.  He 
had no further skin problem until 1997 when he had a 
recurrence of blistering skin, diagnosed as contact 
dermatitis, possibly poison ivy.  He was again treated with 
prednisone.  He continued to have blisters on his arms legs 
and trunk.  He was referred to the Gainesville VAMC in 1999.  
He was prescribed various creams and had a biopsy done in 
November 2000.  It was determined that his skin condition 
was most consistent with SLE.  He has remained under the 
care of the VA academic dermatology department and was being 
treated with Plaquenil orally and Cordran tape topically 
with some improvement. 

The examiner noted numerous and widespread scars from 
previous skin eruptions on the arms, legs and trunk, but not 
on the face or groin.  There were brownish hyperpigmented 
scars on the legs, some punctated and more confluence. There 
were more punctate in the upper arms and abdomen.  There 
were more active lesions on the arms, healing 
vesicles/blisters, some crusted, but most just in the 
scarring phase.  The scalp had scaly red patch, but no 
blisters.  

The examiner noted that the November 2000 biopsy revealed a 
mild interface vascular change with thickened basement 
membrane.  There was moderate superficial and deep 
perivascular lymphocytic infiltrate with increased dermal 
mucin deposition.  The findings were consistent with lupus 
erythematosus. The veteran reported that he was in areas of 
Vietnam where Agent Orange was sprayed.  The examiner did 
not offer an opinion as to whether the disorder was related 
to service.

By rating action in July 2001 service connection for bullous 
erythematosus, previously claimed as body sores, as a result 
of exposure to herbicides was denied.

The Board in March 2002 determined that additional 
development including a dermatological examination and 
medical opinion was necessary prior to adjudication of this 
case.

In a VA dermatological examination in June 2002 the veteran 
reported a history of sores on his upper and lower 
extremities while in Vietnam.  At that time they were 
thought to be "jungle rot."  He was subsequently lesion free 
until February 1997 when he began developing multiple 
blisters and erosions of the upper and lower extremities, 
back, neck, and scalp.  An October 2001 biopsy was 
consistent with discoid lupus erythematosus.  The veteran 
was subsequently treated with multiple topical steroids 
including Triamcinolone and Fluocinolone.  He was currently 
treated with Plaquenil for approximately one year.  The 
veteran reported that the lesions can be pruritic, painful, 
and sore.  He denied vision changes, shortness of breath or 
joint pain related to his lupus.  

The examiner noted a healthy white male with multiple 
crusted erosions and hyperpigmented scars on bilateral upper 
and lower extremities.  There was approximately a 3-cm 
annular erythematous plaque on his lower back and some mild 
erythema in the malar area.  The examiner concluded that the 
veteran had biopsy proven discoid lupus erythematous with 
scarring of his extremities and that the lupus erythematous 
was an autoimmune disease of unknown etiology.  The examiner 
noted that there had been no documented or verified case of 
lupus being related to herbicides or Agent Orange exposure 
and offered his opinion that there was less than a 50 
percent chance of the veteran's skin disability being 
related to his active military service.

The Board informed the veteran in a September 2002 letter 
that it had received new evidence to consider in his pending 
appeal.  The veteran was sent a copy of the June 2002 VA 
examination, and given 60 days in which to submit new 
evidence or argue in response to the new evidence.

The Board thereafter received several photographs of the 
veteran's extremities and his back showing his skin 
disorder.  In November 2002, a copy of a pathology report 
was received which reflects that a specimen taken from the 
veteran's left arm in October 2002 was examined and resulted 
in a diagnosis of verrucous actinic keratosis, focally 
pigmented and with focal chronic inflammation.

Legal Criteria.  Service connection may be granted for 
disability due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

Service incurrence will be presumed for lupus erythematosus 
systemic, if it is manifest to a compensable level within 
one year of separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  Thus, 
even if not shown in service, service connection may be 
granted for SLE, if it is shown disabling to a compensable 
degree during the first post service year.

The veteran has claimed entitlement to service connection 
for his skin problems on the basis of being exposed to Agent 
Orange during military service.  A disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309, will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders:  chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes, (as known as 
adult onset diabetes); Hodgkin's disease; multiple myeloma; 
Non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  38 U.S.C.A. § 1116(f) (as amended by 
Pub. L. 107-103, 115 Stat. 976 (2001)); 38 C.F.R. § 
3.307(a)(6).

The Agent Orange Act of 1991 (PL 102-4) requires that the 
National Academy of Sciences (NAS) and the Secretary enter 
into an agreement for NAS to review, summarize, and make 
recommendations about diseases associated with exposure.  
Based on NAS reports, the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. 
Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 (1996); 61 
Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232 (November. 
2, 1999) and 66 Fed. Reg. 2376 (Jan. 11, 2001).  The 
Secretary has specifically determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for immune system disorders.  See Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

The United States Court of Appeals for the Federal Circuit 
has determined that even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  However, where the issue involves 
such a question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Analysis.  The veteran served in Vietnam and is presumed to 
have been exposed during such service to an herbicide agent.  
However, the veteran has not been diagnosed having a disease 
for which service-connection may be presumed by reason of 
having positive association with exposure to an herbicide 
agent.  The veteran provided a copy of an undated document 
which indicated that the possible relationship between 
herbicides used in Vietnam and immune system disorders was 
the subject of study.  However, as noted above, in June 
2002, notice was published in the Federal Register that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for various 
conditions, including immune system disorders.  
Notwithstanding the foregoing, the veteran may establish 
service connection with proof that a current skin disorder 
began during service or is related to any incident of such 
service, to include his exposure to an herbicide agent.

The file contains service, VA, and private medical records.  
These do not contain any records of treatment for a chronic 
skin disorder prior to the mid 1990's.  In addition there 
are no medical opinions providing a nexus between any of the 
veteran's skin disorders and his period of service or to 
exposure to a herbicide during service.  The Board notes 
that the only competent medical opinion that has been 
presented is by the June 2002 VA examiner, and he concluded 
that there was less than a 50 percent chance that the 
veteran's skin disorder, described as SLE, was related to 
his military service, to include his exposure to herbicides 
in service.  The evidence received in November 2002 reflects 
that the veteran's skin disorders also include verrucous 
actinic keratosis.  However, there is no competent evidence 
which tends to link this disorder to his military service.  
The record reflects that the veteran's current skin 
disorders were not present until many years after his 
separation from service.  The dermatological examination 
report of June 2002 reflects that the veteran reported a 
history of sores on his upper and lower extremities while he 
was in Vietnam.  At that time they were thought to be 
"jungle rot."  He was released from service in 1971 and the 
record reflects that he was subsequently lesion free until 
1997.  Thus a chronic skin disorder is not shown to have 
been present in service or until more than 25 years after 
the veteran's release from service.  There is no competent 
evidence to link any of the veteran's current skin disorders 
to any incident of his military service, to include any skin 
problems he experienced during service or to his exposure to 
herbicides during service.  The Board notes that the 
veteran's own opinion that his current skin complaints are 
related to service is not enough to support his claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that the veteran does not have a current 
skin disorder which was incurred in or aggravated by 
service, nor does he have a skin disorder which may be 
presumed to have be incurred in service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bullous SLE, 
previously claimed as body sores, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


